           Case 1:20-cv-01486-CM Document 4 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAMAL HICKS,

                                  Petitioner,
                                                                  1:20-CV-1486 (CM)
                      -against-
                                                                  CIVIL JUDGMENT
 THE PEOPLE OF THE STATE OF NEW YORK,

                                  Respondent.

       Pursuant to the order issued April 27, 2020, denying the petition without prejudice

       IT IS ORDERED, ADJUDGED, AND DECREED that the petition is denied without

prejudice. Because the petition makes no substantial showing of a denial of a constitutional right,

a certificate of appealability will not issue under 28 U.S.C. § 2253.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Petitioner and note service on the docket.

SO ORDERED.

 Dated:    April 27, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
